Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered December 12, 1995, which, after a jury trial, awarded plaintiff $200,000 plus interest, unanimously affirmed, with costs.
Defendant did not preserve by timely objection its present claim that the verdict sheet submitted to the jury was erroneously structured (CPLR 4110-b). Question one on the verdict sheet was neither vague nor confusing. Both the oral agreement, as memorialized by the October 31, 1991 memorandum, and the formal contract that was never signed, referred to plaintiff’s annual compensation in the amount of $200,000. Defendant’s remaining contentions are without merit. Concur—Rubin, J. P., Ross, Williams, Tom and Andrias, JJ.